Title: From Thomas Jefferson to John Rutledge, Jr., 12 November 1787
From: Jefferson, Thomas
To: Rutledge, John, Jr.



Monday Nov. 12. 1787.

Mr. Jefferson’s compliments to Mr. Rutledge. If he will be so good as to go this morning to Mr. Grand’s in Paris, they will furnish him the 600₶ of which he has occasion. He will be so good as to ask for Mr. Grand the father, as having business with him particularly. The house being considerably in advance for the U.S. and the son less friendly than the father rendered it necessary for Mr. Jefferson to see the latter, and makes it best for Mr. Rutledge to do the same, that no difficulties or delays may be affected.
